Citation Nr: 0529856	
Decision Date: 11/07/05    Archive Date: 11/14/05

DOCKET NO.  00-12 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for residuals of a head injury, prior to April 16, 
1999. 

2.  Entitlement to a rating in excess of 40 percent for post-
traumatic complex partial seizure disorder with headaches, 
secondary to head trauma, on and after April 16, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to 
February 1976.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an October 1999 rating 
decision, by the Pittsburgh, Pennsylvania, Regional Office 
(RO), which granted service connection for residuals of a 
head injury, and assigned a 10 percent rating effective from 
February 19, 1976, the day after the veteran's separation 
from service.  The veteran perfected a timely appeal to that 
decision.  

In April 2001, the Board remanded the case to the RO for 
further development.  Following the requested development, in 
a rating action of June 2002, the RO increased the evaluation 
for residuals of a head injury from 10 percent to 40 percent, 
effective from April 16, 1999.  Since this is not the highest 
possible rating available under the rating schedule for 
residuals of a head injury, and the veteran has not indicated 
that he is content with this rating, the appeal continues.  
See AB v. Brown, 6 Vet. App. 35, 39 (1993).  

The case was received back at the Board in February 2003.  In 
April 2003, the Board determined that further development was 
required and undertook additional development pursuant to 38 
C.F.R. § 19.9(a) (2).  However, on May 1, 2003, the United 
States Court of Appeals for the Federal Circuit in Disabled 
American Veterans v. Secretary of Veterans Affairs (DAV), 327 
F.3d 1339 (Fed. Cir.) held that 38 C.F.R. § 19(a) (2) (2005) 
is inconsistent with 38 U.S.C.A. § 7104(a) because it denies 
appellants a "review on appeal" when the Board considers 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration.  
Accordingly, in November 2003, the Board remanded the case to 
the RO for further development.  A supplemental statement of 
the case (SSOC) was issued in October 2004.  In March 2005, 
the Board again remanded the case to the RO for still further 
development.  Another SSOC was issued in March 2005.  


FINDINGS OF FACT

1.  Prior to April 16, 1999, the residuals of a head injury 
were manifested primarily by headaches; however, they did not 
result in multi-infarct dementia associated with brain trauma 
nor did the veteran's headaches rise to the level of 
prostrating migraines.  

2.  Since April 16, 1999, the veteran's service-connected 
residuals of a head injury, currently diagnosed as complex 
partial seizure disorder with headaches, has been manifested 
by no more than one major seizure in the last six months or 
two in the last year; nor does he experience more than eight 
minor seizures weekly.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of a head injury, prior to April 16, 1999, have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005; 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.124a, 
Diagnostic Codes 8045, 9304 (2005).  

2.  The criteria for an evaluation in excess of 40 percent 
for complex partial seizure disorder, secondary to head 
trauma, on and after April 16, 1999, have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.321(b) (1), 4.1, 4.2, 4.7, 4.10, 
4.121, 4.124a, Codes 9304-8911 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in May 2001 was not given 
prior to the first AOJ adjudication of the claims, the notice 
was provided by the AOJ prior to the transfer and 
recertification of the veteran's case to the Board and notice 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  Another letter was issued in April 2004.  
Those letters informed the veteran of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  

In this case, all identified medical records relevant to the 
issues on appeal have been requested or obtained.  VA 
provided the veteran with a medical examination in August 
2001.  The available medical evidence is sufficient for an 
adequate determination of the veteran's claims.  Therefore, 
the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled.  


II.  Factual background.

The service medical records show that the veteran was seen in 
November 1975 for complaints of auditory and visual 
hallucinations; he also complained of occasional nightmares.  
Following an evaluation, the veteran was diagnosed with acute 
situational reaction, manifested by depression; precipitating 
stress, family problems; and predisposition, schizoid 
personality structure.  The veteran was admitted to a 
hospital in January 1976, with increasing problems at home; 
the veteran also complained of recurring headaches.  At that 
time, he claimed to have sustained a head trauma in November 
1974, without sequela; it was noted that review of the system 
indicated that he had had increasingly frequent headaches, 
difficulty sleeping and intermittent abdominal pains.  The 
pertinent diagnosis was depressive neurosis, manifested by 
depressed mood and affect, impaired coping, suicidal 
ideation, sleep difficulty, precipitating stress, routine 
military duty; and predisposition, schizoid personality 
structure.  Subsequently, the veteran was transferred to 
another medical facility for evaluation and treatment; the 
established diagnosis was immature personality.  

On the occasion of his initial VA examination in June 1977, 
it was noted that the veteran was tense, nervous, upset, and 
offensive to prospective employers.  The examiner noted that 
the veteran had depression accompanied with anxiety and frank 
paranoid personality as manifested by an inability to trust 
anyone.  Orientation and intellectual functioning were 
intact.  No psychotic symptoms were noted; insight and 
judgement were fair.  The pertinent diagnosis was anxiety 
reaction with depressive features and paranoid features.  

Medical evidence of record, dated from February 1979 through 
September 1987, including VA as well as private treatment 
reports, show that the veteran received ongoing clinical 
evaluation and treatment for complaints of anxiety attacks.  
A VA treatment report, dated in February 1979, indicates that 
the veteran complained of headaches.  It was noted that he 
had had occasional occipital headaches, which were very mild 
at the moment.  He denied dizziness.  When seen in July 1982, 
the veteran complained of difficulty concentrating.  He was 
admitted to a private hospital in August 1983 with complaints 
of increased anxiety attacks; he noted a history of a head 
injury in 1975.  Neurological consultation revealed a left 
hyperreflexia and dysesthesia which may be a residual of a 
head injury.  The final diagnosis was anxiety state.  

In a medical statement, dated in September 1987, Dr. Leonard 
R. Friedman indicated that the veteran had been treated for 
symptoms of a temporal lobe disorder after a head injury.  
Dr. Friedman also indicated that the veteran had multiple 
problems presenting as a generalized anxiety disorder.  

Received in April 1999 was a statement in support of claim 
(VA Form 21-4138), wherein the veteran indicated that he was 
seeking service connection for residuals of a head injury.  
He indicated that, in November 1974, while in service, he was 
involved in an off-duty altercation in which he sustained an 
injury to his head.  The veteran stated that he initially 
received medical treatment at Symmes Hospital in Arlington, 
Massachusetts.  

Submitted in support of the veteran's claim were private 
treatment reports.  These records included a private medical 
report, dated in November 1974, reflecting medical treatment 
of the veteran for lacerations to his scalp and face, as a 
result of an altercation during which he was hit by a 
crowbar.  A report of an x-ray study of the veteran's skull, 
performed at Symmes Hospital in November 1974, was negative.  
Report of an EEG, performed in August 1983, was reported to 
be normal.  The veteran was admitted to a hospital in April 
1994; he noted that he had been under a lot of stress lately.  
It was noted that an EEG was needed because of the veteran's 
past history of head trauma; however, it was considered a 
normal awake EEG recording.  He also had an MRI of the brain 
which was considered totally within normal limits since he 
had all these symptoms of complex, partial seizures, but 
really, nothing came out of it that could be discerned either 
on EEG or MRI studies.  The discharge diagnoses were major 
depressive disorder, recurrent; and panic disorder.  

Received in December 1999 were VA outpatient treatment 
reports, dated from January 1998 through December 1999, which 
show that the veteran received ongoing clinical evaluation 
and treatment for panic attacks; these records show a 
diagnosis of anxiety and depression.  During a clinical visit 
in March 1999, the veteran indicated that he continued to 
have headaches.  He was diagnosed with anxiety and 
depression.  When seen in September 1999, the examiner noted 
that, neurologically, the veteran continued to have headaches 
that may be related to his neck.  The assessment was anxiety 
and depression.  A treatment report, dated in September 1999, 
reflects a diagnosis of panic disorder with agoraphobia, 
prior head injury in 1994.  

Received in February 2000 were copies of decisions from the 
Social Security Administration, dated in December 1985, May 
1990, and January 1998, which determined that the veteran was 
disabled due to a generalized anxiety disorder and dysthymic 
disorder.  Also received in February 2000 were medical 
records from SSA, dated from August 1983 through May 1997.  

On the occasion of a VA neurological examination in March 
2000, the veteran reported being accosted by a motorcycle 
gang while off duty; he was struck in the head with a pipe or 
tire iron.  He denied sustaining a fractured skull, but he 
complained of significant problems with panic attacks and 
what were characterized as possibly complex partial seizures.  
He indicated that time seems to slow for him, and he feels a 
sense of depersonalization.  The veteran noted that he sat 
for days at a time, feeling confused and disoriented.  The 
examining physician noted that the veteran had not had any 
additional signs of seizures other than his periods of 
confusion, and the examiner indicated that it was unclear 
whether the veteran's complaints suggested a panic disorder 
or a complex partial seizure disorder.  The examiner 
indicated that an additional medical workup of the veteran 
may have been performed but, this information had not been 
forwarded to the examiner.  The examining physician further 
speculated that the veteran may have been seen in Pittsburgh, 
he may have had other studies performed, and he may have had 
neuropsychological testing in Connecticut, but it was unclear 
what medical treatment had been provided to him.  The 
examining physician's diagnostic impression was of possible 
complex partial seizures versus an anxiety disorder.  The 
examiner further noted that, without any evidence provided as 
to other studies which have been performed, reports of 
abnormalities, neuropsychological and neurosurgical 
evaluations it was very difficult to reach conclusions 
regarding the veteran's condition.  The examiner opined that 
the veteran likely has a panic disorder, but the examiner 
expressed an inability to conclude whether the veteran also 
has complex partial seizures based upon the information 
provided at the time of the examination.  

In an April 2000 addendum to the report of the March 2000 VA 
neurological examination, the examining physician who 
conducted the examination noted that the veteran was 
complaining of a history of continuous headaches, dating back 
to his head injury.  The examiner stated that physical 
examination of the veteran revealed no abnormalities aside 
from those noted on the VA neurological examination of March 
2000.  The examiner further indicated that the veteran's 
medical history was quite sparse, and the veteran himself had 
been unable to give useful information.  

Received in June 2001 were VA progress notes, dated from 
March 1991 through September 1997, reflecting ongoing 
clinical evaluation and treatment for symptoms including 
panic attacks, anxiety, and depression.  The veteran reported 
getting dizzy spells; he didn't know whether they were 
related to panic attacks or whether they were due to 
epilepsy.  The veteran reported problems with anxiety, panic 
attacks, dizzy spells, and difficulty sleeping.  The 
diagnosis was panic disorder with agoraphobia.  During a 
subsequent visit in September 1997, the veteran complained of 
lightheadedness, blurred vision, confusion, headache pain in 
the occipital region, and nausea.  The veteran indicated that 
these symptoms occurred intermittently, and subsided within 
20 minutes.  The veteran reported that he suffered from a 
panic disorder, but he did not feel "panicky" at all.  
Following an evaluation, the examiner noted that the veteran 
did not appear to be suffering from a traditional sort of 
panic disorder.  During a clinical visit in November 1998, 
the veteran talked about his experience in service when he 
was hit on the head; he reported that he developed a nervous 
disorder as a result of that incident.  The veteran indicated 
that he continued to experience flashbacks and nightmares, 
involving the incident; he also reported problems with 
headaches, anxiety and paranoia.  

The veteran was afforded a VA examination in August 2001, at 
which time he reiterated the history of being mugged by a 
"biker gang" and beaten with a tire iron; he suffered a 
head trauma with loss of consciousness.  The veteran 
indicated that, since then, he has suffered from complex 
partial seizures.  It was noted that the complex seizures 
occurred three to four times per week; they last 
approximately one hour.  The veteran noted that, during that 
time, he was unaware of how he behaved.  He is able to be 
awake and move around, but he has an altered level of 
consciousness.  The veteran also reported that he had had a 
change of personality since the head trauma.  He noted 
problems with aggression, apathy, and an intermittent sleep 
disorder since the head trauma.  The veteran indicated that 
he was not working; he was disabled from the seizures.  The 
examiner noted that, currently, the veteran continued to have 
mild memory problems.  On mental status examination, he was 
alert and oriented times three.  He was vague in his answers.  
He showed signs of both decreased cognition and fund of 
knowledge.  He showed signs of both decreased short and long 
term memory.  Cranial nerves were intact.  Power, tone and 
bulk were normal in the upper and lower extremities; sensory 
was normal.  The examiner stated that the veteran appeared to 
have had a reasonably severe head injury in 1974; he has had 
post traumatic complex partial seizure.  It was noted that 
the veteran is maintained on Depakote.  


III.  Legal analysis.

Disability evaluations are determined by the application of 
the Rating Schedule, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2005); 38 C.F.R. Part 4.  Pertinent regulations do 
not require that all cases show all findings specified by the 
Rating Schedule, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of the rating with impairment of function will 
be expected in all cases.  38 C.F.R. § 4.21 (2005).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Since the veteran is appealing 
the original assignment of a disability rating following an 
award of service connection, the severity of the disability 
is to be considered during the entire period from the initial 
assignment of the rating to the present time.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
4.3 (2005).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.  

As noted above, when considering the initial assignment of an 
evaluation following the award of service connection, the 
Board must consider whether staged ratings should be assigned 
based upon the facts found.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  In the October 1999 rating decision, the RO 
granted service connection for residuals of a head injury, 
and assigned a 10 percent disability rating, effective 
February 19, 1976.  The veteran appealed that rating.  
Subsequently, in June 2002, the RO reclassified the 
disability as post-traumatic complex partial seizure disorder 
with headaches, secondary to head trauma, and assigned a 40 
percent rating effective April 16, 1999.  This "staged" 
rating was based on a finding that, prior to April 1999, 
there was minimal degree of impairment, other than subjective 
complaints of headaches.  After April 1999, however, the 
medical evidence reflected a change in the diagnosis of the 
disorder, and a medical opinion regarding the frequency of 
the seizures resulting from the head trauma.  As will be 
further discussed below, the Board finds that the "staged" 
rating is supported by the evidence of record. 


A.  Entitlement to a rating in excess of 10 percent for 
residuals of a head injury prior to April 16, 1999.

The veteran's residuals of a head injury are rated under 
Diagnostic Code 8045.  That diagnostic code pertains to brain 
disease due to trauma with purely neurological disabilities, 
such as hemiplegia, epileptiform seizures, facial nerve 
paralysis, etc., and provides that residuals of following 
trauma to the brain will be rated under the diagnostic codes 
specifically dealing with such disabilities with citation of 
a hyphenated diagnostic code (e.g., 8045-9304).  38 C.F.R. 
§ 4.124a, Diagnostic Codes 8045, 9304.  

Purely subjective complaints such as headache, dizziness, 
insomnia, etc., recognized as symptomatic of brain trauma, 
will be rated 10 percent and no more under Diagnostic Code 
9304(dementia due to head trauma).  Id.  This 10 percent 
rating will not be combined with any other rating for a 
disability due to brain trauma.  Psychiatric symptomatology 
due to brain trauma is rated under Code 9304, the code for 
dementia due to brain trauma.  Ratings in excess of 10 
percent for brain disease due to trauma under Diagnostic Code 
9304 are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma.  38 
C.F.R. § 4.124a, Code 8045; 38 C.F.R. § 4.130, Code 9304 
(2002).  

A rating action in October 1999 granted service connection 
for headaches as a result of head trauma, and an evaluation 
of 10 percent was assigned under Code 8045 based on 
subjective complaints of headaches.  The medical evidence of 
record, prior to April 16, 1999, reflects that the veteran 
reported problems with headches and insomnia as a result of 
his inservice head injury.  During a clinical visit in March 
1999, the veteran indicated that he continued to have 
headaches.  He was diagnosed with anxiety and depression.  
When seen in September 1999, the examiner noted that, 
neurologically, the veteran continued to have headaches that 
may be related to his neck.  The medical evidence of record, 
however, is entirely negative for a diagnosis of multi-
infarct dementia associated with brain trauma.  In this 
regard, report of an EEG, performed in August 1983, was 
reported to be normal.  Significantly, in 1994, it was noted 
that an EEG was needed because of the veteran's past history 
of head trauma; however, it was considered a normal awake EEG 
recording.  At that time, the examiner noted that the veteran 
also had had an MRI of the brain which was considered totally 
within normal limits since he had all these symptoms of 
complex, partial seizures, but really, nothing came out of it 
that could be discerned either on EEG or MRI studies.  

In light of the foregoing, the Board finds that the medical 
records prior to April 16, 1999 did not show any neurological 
disorders associated with the veteran's head trauma.  The 
Board also notes that there is no diagnosis of multi-infarct 
dementia associated with brain trauma, as contemplated under 
the provisions of 38 C.F.R. Part 4, § 4.130, Diagnostic Code 
9304.  Thus, assignment of an evaluation in excess of 10 
percent for headaches as a result of head trauma, prior to 
April 16, 1999, may not be made under Diagnostic Code 9304.  
It is also noteworthy that the 10 percent awarded is the 
maximum compensation available for headaches associated with 
head trauma under Code 8045.  

B.  Entitlement to a rating in excess of 40 percent on and 
after April 16, 1999.

As noted above, by a rating action of June 2002, the RO 
recharacterized the veteran's disorder as post-traumatic 
complex partial seizure disorder with headaches, secondary to 
head trauma, and increased the evaluation from 10 percent to 
40 percent, effective from April 16, 1999.  The increased 
rating was assigned under Diagnostic Codes 9304-8911.  

Under Diagnostic Codes 8910 and 8911, grand and petit mal 
epilepsies are respectively rated under a "General Rating 
Formula" for major and minor seizures.  The General Rating 
Formula for Major and Minor Seizures provides as follows: 
Epilepsy manifested by at least one major seizure in the last 
six months, or two in the last year; or an average of at 
least five to eight minor seizures weekly may be assigned a 
40 percent evaluation.  A 60 percent evaluation requires an 
average of at least one major seizure in four months over the 
last year; or nine to ten minor seizures per week.  An 80 
percent evaluation requires an average of at least one major 
seizure in three months over the last year; or more than ten 
minor seizures weekly.  A 100 percent evaluation requires an 
average of at least one major seizure per month over the last 
year.  NOTES 1 and 2 listed above that "General Rating 
Formula" define the following: A "major seizure" is 
characterized by the generalized tonic-clonic convulsion with 
unconsciousness.  A "minor seizure" consists of a brief 
interruption in consciousness or conscious control associated 
with staring or rhythmic blinking of the eyes or nodding of 
the head ("pure" petit mal); or sudden jerking movements of 
the arms, trunk or head (myoclonic type); or sudden loss of 
postural control (akinetic type).  NOTES 1-3 listed below 
that "General Rating Formula" state the following: There will 
be no distinction between diurnal and nocturnal major 
seizures.  In the presence of major and minor seizures, rate 
the predominating type.  This rating will not be combined 
with any other rating for epilepsy.  

Under 38 C.F.R. § 4.121, neurological observation in a 
hospital may be ordered where there is doubt as to the true 
nature of epileptiform attacks.  To warrant a rating for 
epilepsy, the seizures must be witnessed or verified at some 
time by a physician.  As to frequency, competent, consistent 
lay testimony emphasizing convulsive and immediate post- 
convulsive characteristics may be accepted.  The frequency of 
seizures should be ascertained under the ordinary conditions 
of life (while not hospitalized).  

With respect to frequency of seizure activity, while the 
March 2000 VA examination reported an impression of possible 
complex partial seizures versus anxiety disorder, there is no 
indication of the frequency of the seizures.  However, on the 
August 2001 VA examination, seizure activity frequency was 
described as approximately 3 to 4 minor seizures on a weekly 
basis; the veteran noted that the seizures lasted one hour.  
Thus, it is the Board's opinion that the alleged frequency of 
minor seizure activity (no more than 4 minor seizures per 
week) does not meet the criteria for the next higher 60 
percent evaluation for his seizure disorder under the 
applicable regulatory criteria.  

The Board has considered the provisions of 38 C.F.R. § 4.10, 
which relate to functional impairment.  However, none of the 
clinical records demonstrate that appellant's seizure 
activity has increased in severity or more nearly 
approximates the criteria for a higher evaluation.  The 40 
percent rating assigned by the RO for appellant's seizure 
disorder more than adequately compensates him for any 
functional impairment.  

Finally, the clinical evidence does not reflect that the 
service-connected seizure disorder, in and of itself, 
presents such an exceptional or unusual disability picture as 
to warrant consideration of an extraschedular evaluation, for 
the aforestated reasons.  38 C.F.R. § 3.321(b) (1).  


ORDER

Entitlement to an evaluation in excess of 10 percent, for 
residuals of a head injury, prior to April 16, 1999, is 
denied.  

Entitlement to a rating in excess of 40 percent for post-
traumatic complex partial seizure disorder with headaches, 
secondary to head trauma, on and after April 16, 1999, is 
denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


